USCA11 Case: 20-11125    Date Filed: 06/23/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11125
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:19-cr-20430-MGC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TEDRICK KING,
a.k.a. Ted,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 23, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11125       Date Filed: 06/23/2021    Page: 2 of 7



      Tedrick King appeals his 148-month sentence for (1) one count of

conspiracy to possess with intent to distribute a controlled substance, and (2) one

count of possession with intent to distribute 500 grams or more of cocaine, 28

grams or more of crack cocaine, a substance containing a detectable amount of

eutylone, and a substance containing a detectable amount of marijuana. King

presents three arguments on appeal. First, he argues that the district court erred in

applying a four-level enhancement to his offense level for being a “leader or

organizer” of criminal activity involving five or more participants. Second, he

argues that the district court erred in applying a two-level enhancement to his

offense level for “maintaining a drug premises.” Third, he argues that his sentence

is substantively unreasonable because an 84-month sentence would have been

sufficient to achieve the goals of the 18 U.S.C. § 3553(a) sentencing factors.


                                         I.


      We review the district court’s imposition of an aggravating-role

enhancement for clear error. United States v. Shabazz, 887 F.3d 1204, 1222 (11th

Cir. 2018). Under this standard, we may not reverse unless we are left with a

“definite and firm conviction” that the district court made a mistake. Id. at 1224.

Where the evidence is susceptible to two or more reasonable interpretations, “[the




                                          2
          USCA11 Case: 20-11125        Date Filed: 06/23/2021     Page: 3 of 7



district court’s] choice between them cannot be clearly erroneous.” United States

v. Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012).

      Section 3B1.1 of the U.S. Sentencing Guidelines increases a defendant’s

offense level by four levels if he or she was “an organizer or leader of a criminal

activity that involved five or more participants or was otherwise extensive.”

U.S.S.G. § 3B1.1(a). The government has the burden to prove the aggravating role

by a preponderance of the evidence. United States v. Martinez, 584 F.3d 1022,

1027 (11th Cir. 2009).

      We consider several factors to determine whether a defendant was an

organizer or leader of criminal activity. Shabazz, 887 F.3d at 1222. These include:

(1) decision-making authority; (2) the nature of the defendant’s participation in the

offense; (3) the recruitment of others; (4) the receipt of a larger share of the fruits

of the crime; (5) the degree of participation in the organizing and planning of the

offense; (6) the nature and scope of the illegal activity; and (7) the degree of

control the defendant exercised over others involved. Id. The government is not

required to establish all of these factors. United States v. Dixon, 901 F.3d 1322,

1348 (11th Cir. 2018). But there must be some exercise of authority, leadership,

control, or influence before the four-level enhancement may be applied. Martinez,

584 F.3d at 1026. Generally, we have affirmed applications of the enhancement

where the government presented evidence that the defendant recruited individuals


                                            3
          USCA11 Case: 20-11125        Date Filed: 06/23/2021    Page: 4 of 7



to the criminal operation, gave instructions, or had decision-making power.

Shabazz, 887 F.3d at 1222.

      Here, it was not clearly erroneous for the district court to conclude that King

exercised a leadership role in the drug-selling enterprise. At sentencing, the

government presented considerable evidence relating to several of the Shabazz

factors, such as King’s exercise of decision-making authority within the

conspiracy, his larger degree of participation in the planning and organization of

the offense, and his control over others involved. See Shabazz, 887 F.3d at 1222.

For example, intercepted text messages showed that King would command others

to temporarily halt drug sales when police were in the area, and those individuals

would report back to King when they resumed operations. King’s co-conspirators

also reported to him when drug supplies were running low. And on at least one

occasion, King threatened to oust one of the drug enterprise’s members and replace

him with someone else. This evidence was sufficient to find that King exercised

authority, leadership, control, or influence over the criminal activity in this case.

We therefore affirm the district court’s application of a four-level enhancement

under U.S.S.G. § 3B1.1(a).

                                          II.

      Whether a defendant maintained a premises for drug distribution is a finding

of fact that we review for clear error. See United States v. George, 872 F.3d 1197,


                                           4
          USCA11 Case: 20-11125       Date Filed: 06/23/2021    Page: 5 of 7



1205 (11th Cir. 2017). Section 2D1.1 of the U.S. Sentencing Guidelines increases

a defendant’s offense level by two levels if the defendant maintained a premises in

order to manufacture or distribute a controlled substance. U.S.S.G.

§ 2D1.1(b)(12). Although the manufacturing or distributing of a controlled

substance need not be the sole purpose for the property, it must be one of the

primary or principal uses for it, instead of an incidental or collateral one. U.S.S.G.

§ 2D1.1(b)(12), comment. n.17; see also George, 872 F.3d at 1205. To determine

whether a premises was “maintained” by the defendant, we consider (1) whether

the defendant held a possessory interest in (e.g., owned or rented) the premises and

(2) the extent to which the defendant controlled access to or activities at the

premises. George, 872 F.3d at 1205.

      Here, it was not clearly erroneous for the district court to conclude that King

maintained a premises for the purpose of drug distribution. The evidence at

sentencing demonstrated that King controlled access to the house where he and his

co-conspirators sold drugs, as well as the activities that occurred there. For

example, text messages showed that King enforced the schedule of operations at

the house and would discipline those who brought unauthorized people inside

during working hours. Video surveillance also showed that King possessed a key

to the separate location where the drugs were stored, which he would resupply

when drugs were running low. Finally, as already discussed above, King would


                                           5
          USCA11 Case: 20-11125       Date Filed: 06/23/2021    Page: 6 of 7



direct his co-conspirators to cease operations when police were nearby, and they

would report back to him when they resumed selling. This evidence was sufficient

to find that King maintained a premises for drug distribution. We therefore affirm

the district court’s application of a two-level enhancement under U.S.S.G. §

2D1.1(b)(12).

                                           III.

      We review the substantive reasonableness of a criminal sentence solely for

an abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). We will not

vacate a sentence as substantively unreasonable unless we are left with a “definite

and firm conviction” that the district court clearly erred in weighing the § 3553

factors and imposed a sentence outside the range of reasonable sentences

warranted by the facts of the case. United States v. Irey, 612 F.3d 1160, 1190

(11th Cir. 2010) (en banc). Under § 3553(a), a district court’s sentence must be

sufficient—but not greater than necessary—to achieve the goals of sentencing,

which are: (1) reflecting the seriousness of the offense, (2) promoting respect for

the law, (3) providing just punishment, (4) deterring future criminal conduct, (5)

protecting the public, and (6) providing the defendant with any needed training or

treatment. 18 U.S.C. § 3553(a). The relative weight given to any one of these

factors is committed to the sound discretion of the district court. United States v.

Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016).


                                          6
          USCA11 Case: 20-11125       Date Filed: 06/23/2021   Page: 7 of 7



      The district court adequately considers the kinds of sentences available when

it reviews the PSI and the parties’ arguments. See United States v. Turner, 474

F.3d 1265, 1281 (11th Cir. 2007). We do not apply any presumption of

reasonableness to sentences that are within the guideline range, but we ordinarily

expect such a sentence to be reasonable. See United States v. Stanley, 739 F.3d

633, 656 (11th Cir. 2014). Additionally, the fact that a sentence falls well below

the statutory maximum is an indicator of reasonableness. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Here, we conclude that King’s sentence is substantively reasonable. It is

within the guideline range, it is well below the statutory maximum, and the district

court expressly stated that it had reviewed the § 3553(a) factors as well as the

parties’ arguments. Thus, King has failed to meet his burden to show that his

sentence lies outside the range of reasonable sentences supported by the record, the

§ 3553(a) factors, and the substantial deference afforded to the district court. See

Irey, 612 F.3d at 1190; Croteau, 819 F.3d at 1309. Accordingly, we affirm King’s

148-month total sentence.

      AFFIRMED.




                                          7